Case: 12-20064       Document: 00512041560         Page: 1     Date Filed: 11/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2012
                                     No. 12-20064
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE RAMON AGUIRRE RODRIGUEZ, Also Known as Jose Aguirre Rodriguez,
Also Known as Jose Aguirre, Also Known as Jose Ramon Aguirre-Rodriguez,
Also Known as Jose Ramon Aguirre, Also Known as Jose Rodriguez,
Also Known as Jose Ramon Rodriguez,
Also known as Jose Rodriguez Aguirre, Jose Aguirre Ramon,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:11-CR-605-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20064   Document: 00512041560     Page: 2   Date Filed: 11/02/2012

                                 No. 12-20064

      The attorney appointed to represent Jose Aguirre Rodriguez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Aguirre Rodriguez has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED. See
5TH CIR. R. 42.2.




                                       2